Citation Nr: 0410159	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  02-17 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right wrist disorder, 
including as secondary to a service-connected right elbow 
disability.

2.  Entitlement to service connection for a right hand disorder, 
including as secondary to a service-connected right elbow 
disability.

3.  Entitlement to increased rating for osteoarthritis of the 
right elbow, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from November 1952 to September 
1954.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.

The issues stated on the first page of this decision are REMANDED 
to the RO via the Appeals Management Center in Washington, DC.  VA 
will notify the veteran and his representative if they are 
required to take further action with regard to any of the issues.  


REMAND

The veteran seeks service connection for a right wrist disorder 
secondary to a service-connected right elbow disability.  For the 
following reasons, additional development is necessary before the 
Board can decide this claim.

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002)).  The VCAA eliminated the concept of a well-grounded 
claim and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003)).  The VCAA and its implementing regulations are 
applicable to the veteran's claim of entitlement to service 
connection for a right wrist disability.  

The United States Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions of 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
According to those provisions, VA must notify a claimant of the 
information needed to substantiate his claim and assist him in 
obtaining and fully developing all of the evidence relevant to 
that claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  

In this case, VA has not yet provided the veteran adequate 
assistance regarding his claim.  For instance, there is relevant 
evidence that is outstanding and needs to be secured.  In a 
written statement dated November 1996, the veteran indicated that 
he underwent surgery on his right arm in March 1984 at the 
Research Medical Center, which is located at 2316 East Myer Blvd., 
Kansas City, Missouri, 64132.  (He also indicated that he received 
treatment from two private doctors during the same time period, 
but that those doctors were deceased.)  Records of this surgery 
are pertinent to the claim on appeal.  The RO should thus secure 
them on remand.   

In addition, under 38 U.S.C.A. § 5103A (West 2002), VA's duty to 
assist includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination is necessary.  
In this case, such an examination is necessary.  The RO provided 
the veteran a VA joints examination in November 1999, but as the 
veteran's representative is alleging in written statements 
submitted in October 2003 and March 2004, the report of that 
examination is inadequate to determine the veteran's entitlement 
to the benefit sought on appeal.  First, although the VA examiner 
offered an opinion as to the etiology of the veteran's right wrist 
disorder, that opinion is not based on a review of the claims file 
or any other medical evidence.  Moreover, although the opinion 
rules out a correlation between the veteran's complaints of arm 
pain extending up and down from the elbow and his complaints of 
pain associated with his degenerative arthritis (presumably, the 
examiner means the arthritis of the veteran's right wrist), it 
does not address whether the right elbow disability aggravates the 
symptoms of the right wrist.  This matter must be addressed given 
the representative's assertion that service connection for a right 
wrist disorder is warranted pursuant to Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Accordingly, in affording the veteran 
another examination of his right wrist on remand, the RO should 
ensure that the examiner reviews the entire claims file and 
discusses not only whether the veteran's right wrist is directly 
related to service or a service-connected disability, but also 
whether the right wrist disorder is aggravated by the service-
connected right elbow disability.  

The Board also notes that in its March 2000 rating decision, the 
RO denied the veteran service connection for a right hand 
disorder, including as secondary to a service-connected right 
elbow disability, and also denied an increased evaluation for the 
right elbow disability.  In written statements received in October 
2000, the veteran initiated an appeal of the RO's decision by 
voicing disagreement therewith.  To date, VA has not issued the 
veteran a statement of the case in response.  The failure to do so 
in a case such as this renders the veteran's claims for service 
connection for a right hand disorder and an increased evaluation 
for a right elbow disability procedurally defective and 
necessitates a remand.  38 C.F.R. §§ 19.9, 20.200, 20.201 (2003); 
see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 
(1996).  The purpose of the remand is to give VA an opportunity to 
cure this defect.  Thereafter, VA should return the claim's file 
to the Board only if the veteran perfects his appeal in a timely 
manner.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also 
In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding 
that if the claims file does not contain a notice of disagreement, 
a statement of the case and a substantive appeal, the Board is not 
required, and in fact, has no authority, to decide the claim). 

Accordingly, this case is REMANDED for the following:

1.  After obtaining any necessary authorization, VA should 
request, obtain and associate with the claims file the actual 
clinical records, inpatient and outpatient records, consultation 
reports, reports of diagnostic testing, progress notes, and any 
other pertinent treatment records or evaluation reports from the 
Research Medical Center, located at 2316 East Myer Blvd., Kansas 
City, Missouri, 64132, where the veteran allegedly underwent right 
arm surgery on March 9, 1984.  If the records are unavailable, VA 
should note this fact in the claims file. 

2.  After the above records have been associated with the claims 
file, to the extent possible, VA should afford the veteran a VA 
examination of his right wrist.  The purpose of this examination 
is to determine the etiology any right wrist disorder shown to 
exist.  VA should forward the claims file to the examiner for 
review and ask the examiner to confirm in his written report that 
he conducted such a review.  Following a thorough evaluation, 
during which all indicated tests are performed, the examiner is 
requested to respond to the following: 

a) What is the likelihood that either an incident of active 
service or the veteran's service-connected right elbow disability 
caused any currently diagnosed right wrist disorder? 

b) Did a currently diagnosed right wrist disability worsen in 
severity due to the veteran's service-connected right elbow 
disability?

The rationale for all opinions expressed should be provided.

3.  VA should then review the examination report to ensure that it 
complies with the previous instruction.  If the report is 
deficient in any regard, VA should undertake the requisite 
corrective action.  

4.  Thereafter, VA should review the claims file and ensure that 
all notification and development action required by the VCAA and 
its implementing regulations, is completed.  Such action should 
include informing the veteran of the evidence needed to support 
his claim and explaining to him whether he is responsible for 
submitting such evidence or whether VA will obtain and associate 
such evidence with the claims file.  VA should afford the veteran 
an opportunity to respond to this notice by submitting evidence or 
information or by identifying evidence to be obtained and then 
take appropriate follow-up steps to assist the veteran in 
obtaining all identified evidence.

5.  Once all development is completed, VA should readjudicate the 
veteran's claim based on a consideration of all of the evidence of 
record.  If the RO denies the benefit sought on appeal, it should 
provide the veteran and his representative a supplemental 
statement of the case and an opportunity to respond thereto.  

6.  VA should also provide the veteran and his representative a 
statement of the case addressing the issue of whether the veteran 
is entitled to service connection for a right hand disorder, 
including as secondary to a service-connected right wrist 
disability, and whether he is entitled to an increased evaluation 
for the right wrist disability.  VA should afford the veteran and 
his representative an opportunity to perfect the appeal of the 
RO's March 2000 denial of these benefits by submitting a 
substantive appeal in response to the issuance of the statement of 
the case.  VA should advise the veteran and his representative 
that the claims file will not be returned to the Board for 
appellate consideration of these particular claims unless the 
veteran perfects his appeal.   

Thereafter, subject to current appellate procedure, VA should 
return this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of the 
veteran unless he receives further notice.  He does, however, have 
the right to submit additional evidence and argument on the matter 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded the RO's expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes) 
(providing that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate action 
must be handled expeditiously); see also VBA's Adjudication 
Procedure Manual, M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



